      Case 2:18-cv-00928-CJB-MBN Document 121 Filed 07/18/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


DEMETRA HENDERSON-BURKHALTER           * CIVIL ACTION NO. 2:18-cv-00928
GREGORY OFFRAY AND                     *
JACQUELINE THOMPSON                    *
Plaintiff                              * JUDGE CARL BARBIER
                                       *
VERSUS                                 * MAGISTRATE JUDGE NORTH
NATIONAL UNION FIRE INSURANCE          *
COMPANY, WALMART                       * JURY TRIAL
TRANSPORTATION, LLC AND                *
LEE MULLIGAN                           *
Defendants                             *
** **************************************************
           PLAINTIFF’S SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO
            DEFENDANT’S MOTION IN LIMINE TO EXCLUDE OFFICER LEON
           PALOADE’S OPINION TESTIMONY AND INVESTIGATIVE REPORT
                OPINIONS OF FAULT AT THE TRIAL OF THIS MATTER

       NOW INTO COURT, comes Plaintiff, Demetra Henderson-Burkhalter, et al, who hereby

Supplements her initial Memorandum in Opposition to Defendant’s Motion in Limine to Exclude

Officer Leon Paloade’s Opinion Testimony and Investigative Report Opinions of Fault at the Trial

of this Matter to point out the very recent decision in the Fifth Circuit Court of Appeal which dealt

directly with the issue at hand.

       Since the filing of Plaintiff’s Opposition to Defendant’s Motion in Limine, our Fifth Circuit

Court of Appeal has decided the issue of investigating officers being used to give expert testimony.

In Puga v. RCX Solutions, Incorporated, 922 F. 3d 285 (U.S. 5th Cir. 4/17/19), our Fifth Circuit,

in an opinion written by Chief Judge, Carl Stewart, for the first time, discussed when it believed

an investigating officer could testify and give expert opinions.

       In Puga, the Plaintiff called Trooper Andrew Smith as an expert witness. Smith was a first

responder to the accident and saw the explosion from the accident from afar. Defendant sought to
      Case 2:18-cv-00928-CJB-MBN Document 121 Filed 07/18/19 Page 2 of 4



exclude Officer Smith’s testimony as an expert regarding his opinions on the cause and fault in the

accident. Defendant stated that Officer Smith’s opinion was irrelevant because he testified that he

1) could not find any defects in the road, 2) could not find any skid marks on the road, 3) did not

determine how fast Brown was driving and 4) did not know the weight of the trailer or its contents.

       The Fifth Circuit Court of Appeal found the arguments unpersuasive. Id at 295. The Fifth

Circuit held that the district court did not abuse its discretion in allowing Officer Smith to give

expert opinion on the cause of the accident. The Fifth Circuit admitted that “[N]o Fifth Circuit

case applies Rule 702 and Daubert to an accident investigator. Id. At 294. The Fifth Circuit found

that a majority of its district courts have admitted accident investigating officers to give expert

testimony. The Fifth Circuit looked to see if the investigating officer based his opinion on a

sufficient amount of physical evidence from the accident. Id at 295.        In its rationale, the Fifth

Circuit reasoned as follows:

       “[F]or example, in Stevens, the district court allowed an officer to testify based on ‘the
       position of Defendants’ trailer after the accident, the tire marks visible at the scene, and his
       conversation at the scene with…the driver of Plaintiffs tractor-trailer. citing Stevens, 2016
       WL 9244669, at *4. Another court allowed an expert to testify based on ‘his accident
       report, some photographs and his notes.’ Vigil 2007 WL 2778233. Yet another court
       allowed an investigating officer to testify as an expert because, even though he ‘did not
       take any measurements or photographs, or speak to any witnesses to the accident, he did
       not personally survey the accident scene, talk to the other officers on the scene, and
       subsequently reviewed photographs of the scene.’ The only case to exclude an expert
       involved markedly different facts. In that case, the officer could not determine which lane
       the driver was in, expressed doubts about his qualifications, and could not say with any
       certainty whether the defendant cause the accident. citing Koenig, 2018 WL 358307, at
       *5. ” Id at 295

       In Puga, the Fifth Circuit held that Officer Smith considered numerous facts and did not

state he was speculating about the cause of the accident. Based on the officer’s experience and

training the investigating officer was allowed to testify as an expert and give opinion testimony.

Id. At 295. The Fifth Circuit held that if he missed any important facts, the oversight should go to




                                                  2
      Case 2:18-cv-00928-CJB-MBN Document 121 Filed 07/18/19 Page 3 of 4



the weight of his opinion, not its admissibility. Id at 295, 296. Thus, the Fifth Circuit affirmed

the district courts decision to allow Officer Smith to testify as an expert witness on causation.

       Similarly, in the present case, there is no question that Officer Leon Paloade has the pre-

requisite education and experience as a trained New Orleans Police Officer to investigate and opine

as the facts and circumstances surrounding this accident. Officer Paloade interviewed the

witnesses, physically observed the damage and made an unbiased opinion based on his education

and experience as a trained officer. Most important, is that Officer Paloade is an unbiased expert

who made observations and spoke with the witnesses at the scene of the accident. As a result of

his investigation, Officer Paloade cited the Defendant Lee Mulligan. Subsequently, Lee Mulligan

pled guilty and paid the citation.

       The findings of Officer Paloade were further bolstered as credible by the fact that

Defendant Wal Mart’s own internal investigation found this was a “Preventable Accident”.

Consequently, if there are any facts that Defendant believes that Officer Paloade missed then they

can use that in cross examination.

       Consequently, in light of the recent Fifth Circuit holding in Puga, Office Paloade must be

allowed to testify as to fault. Anything concerning the circumstances that Defendant believes

Officer Paloade may have missed or did not perform as part of his accident investigation could be

discussed on cross-examination and should go to the weight of his testimony.

                                                              Respectfully submitted,
                                                              MOTTA LAW, LLC

                                                              /s/ Vanessa Motta_______
                                                              Vanessa Motta (#36915)
                                                              3632 Canal Street
                                                              New Orleans, Louisiana 70119
                                                              504-500-7246 (telephone)
                                                              504-513-3122 (facsimile)
                                                              COUNSEL FOR PLAINTIFFS


                                                 3
      Case 2:18-cv-00928-CJB-MBN Document 121 Filed 07/18/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that the following pleading has been delivered to all counsel of record,
either through the CM/ECF system, or by depositing a copy of same in the United States mail, first
class postage prepaid at their last known address of record, or by hand delivery, or by e-mail or by
facsimile transmission on July _17th_, 2019.


                             _________/s/ Vanessa Motta_________




                                                 4
